Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  157056(60)                                                                                             David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  SUNNYBROOK GOLF BOWL & MOTEL,                                                                       Richard H. Bernstein
  INC.,                                                                                               Elizabeth T. Clement
          Petitioner-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 157056
                                                                   COA: 332357
                                                                   MTT: 00-455797
  CITY OF STERLING HEIGHTS,
            Respondent-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 19,
  2019 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2019
         a0722
                                                                              Clerk